UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
GWENDOLYN WHITEHEAD,                                      :                       4/18/2019
                                                          :
                                         Plaintiff,       :
                                                          :      17-CV-9476 (VSB)
                           -against-                      :
                                                          :           ORDER
MIX UNIT, LLC,                                            :
                                                          :
                                         Defendant. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        On December 4, 2017, Plaintiff Gwendolyn Whitehead initiated this action by filing the

Complaint. (Doc. 1.) A copy of the Complaint was served on Defendant Mix Unit, LLC on

December 11, 2017, (Doc. 5), but Defendant failed to answer or respond to the Complaint, or

otherwise appear in the action. After Defendant failed to appear at an April 5, 2018 hearing to

show cause why a default judgment should not be entered, I entered a default judgment in favor

of Plaintiff and referred the case to Magistrate Judge James L. Cott for an inquest on damages

and attorneys’ fees. (Docs. 14, 16.)

        On January 31, 2019, Judge Cott issued a Report and Recommendation recommending

that I award statutory damages in the amount of $25,000 to Plaintiff and attorneys’ fees and costs

in the amount of $3,637.50. (Doc. 19.) No objections have been filed and the deadline for

objections has passed, see 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b), and no requests for an

extension have been filed.

        I have reviewed the Report and Recommendation for clear error and find none. See

Braunstein v. Barber, No. 06 Civ. 5978(CS)(GAY), 2009 WL 1542707, at *1 (S.D.N.Y. June 2,

2009) (explaining that a “district court may adopt those portions of a report and recommendation
to which no objections have been made, as long as no clear error is apparent from the face of the

record”). Accordingly, I hereby ADOPT the Report and Recommendation, (Doc. 19), in its

entirety. Plaintiff is entitled to statutory damages in the amount of $25,000 and attorneys’ fees

and costs in the amount of $3,637.50. The Clerk of Court is respectfully directed to enter

judgment accordingly and close the case.

SO ORDERED.

Dated:     April 18, 2019
           New York, New York                      ________________________________
                                                   VERNON S. BRODERICK
                                                   United States District Judge
